Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 1 of 13 PageID #: 22992




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

NATERA, INC.,

       Plaintiff,

       v.                                  C.A. No. 20-cv-125-LPS
                                           (Consolidated)
ARCHERDX, INC., ARCHERDX, LLC,
AND INVITAE CORPORATION                    REDACTED - PUBLIC VERSION

       Defendants.



                    TJUH’S RESPONSE TO PLAINTIFF’S JUNE 15, 2021
                            DISCOVERY DISPUTE LETTER

 Dated: June 16, 2021                      Brian E. Farnan (Bar No. 4089)
                                           Michael J. Farnan (Bar No. 5165)
                                           FARNAN LLP
                                           919 N. Market St., 12th Floor
                                           Wilmington, DE 19801
                                           (302) 777-0300
                                           (302) 777-0301 (Fax)
                                           bfarnan@farnanlaw.com
                                           mfarnan@farnanlaw.com

                                           Edward R. Reines (admitted pro hac vice)
                                           Derek C. Walter (admitted pro hac vice)
                                           Kaitlin Paulson (admitted pro hac vice)
                                           WEIL, GOTSHAL & MANGES LLP
                                           201 Redwood Shores Parkway
                                           Redwood Shores, CA 94065
                                           (650) 802-3000

                                           Attorneys for TJUH
Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 2 of 13 PageID #: 22993




Dear Chief Judge Stark,
        Third party Thomas Jefferson University Hospital (“TJUH”) writes in response to Natera
Inc.’s (“Natera”) June 15 letter seeking to compel a deposition of one of TJUH’s laboratory testing
staff members.
        Natera’s demand for a deposition of TJUH is disproportionate to the needs of the case and
unjustified.

                                                                                         At the
same time, TJUH is a non-profit hospital with stretched resources as the country emerges from a
pandemic.

        Nevertheless, Natera has subpoenaed TJUH for documents, ostensibly to show third-party
use for the purpose of proving inducement. In response to Natera’s subpoena,



                                                                                   This is all that
Natera needs.

        Natera nonetheless insists upon burdening TJUH and deposing one of its laboratory staff
members, whose time spent providing medical services is undoubtedly far more critical than
Natera’s thirst for discovery. A “party seeking discovery from a third party is required to show
the relevance and need of the discovery sought.” Avago Techs. U.S., Inc v. IPtronics Inc., 309
F.R.D. 294, 299 (E.D. Pa. 2015) (emphasis added). “In assessing the burden of complying with a
subpoena, a court may consider as one factor that a deponent is not a party.” Truswal Sys. Corp.
v. Hydro-Air Eng'g, Inc., 813 F.2d 1207, 1210 (Fed. Cir. 1987).

        Natera offers no justification for imposing the burden of a deposition upon TJUH. As to
the element of burden, Natera has asserted in this case that “[d]epositions under oath remain a
significant undertaking for witnesses and counsel apart from travel and lodging.” D.I. 142 at 3.
Natera thus cannot deny that the burden of a deposition would be significant, particularly for a
third party witness engaged in important medical work, who will need to take time from this work
to both prepare for and sit for the deposition. This consideration decidedly weighs against a
deposition. See id.

        As to the required need element, Natera has steadfastly refused to explain in meet and
confer why a TJUH deposition is needed. See Ex. 4. In its letter, Natera does no better. Natera
does not even assert need. D.I. 255 at 3. Natera simply asserts that the requested discovery is
“relevant to Natera’s indirect infringement and damage claims against Defendants.” Id. Merely
asserting relevance, however, is not enough. See Avago, 309 F.R.D. at 299. Natera does not
identify any information that is uniquely in the hands of TJUH that it has not received from
ArcherDX or that may be additive after meaningful opportunities to query ArcherDX and review
the extensive internal documents already provided by TJUH to Natera. Natera knows how much
Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 3 of 13 PageID #: 22994




TJUH has bought, it has the details of the products, and it has ArcherDX’s communications
regarding the products. Natera will likely get dozens of hours of deposition from ArcherDX
witnesses regarding these products. Nothing else is needed.1

       In fact, Natera has acknowledged that a TJUH deposition is unnecessary because it has
already offered to accept a declaration from TJUH in lieu of a deposition. See Ex. 4. Given the
weak showing in Natera’s letter, TJUH probably should not even be required to prepare this
declaration. If Natera is given any further discovery, it should be directed to accept this
declaration, together with all the materials produced in response to its subpoena, as sufficient. In
no circumstances is an intrusive deposition warranted.



                                                     Respectfully submitted,

                                                     /s/ Brian E. Farnan

                                                     Brian E. Farnan

cc: Counsel of Record (Via E-Mail)




1
 Natera’s letter suggests that a TJUH in-house attorney with first interfaced with Natera previously
agreed to a deposition. The cited correspondence, however, is hardly clear on this point and is
simply focused on extension of response deadlines. D.I. 225, Ex. 5. Regardless, Natera does not
contend that TJUH has waived any right to object to a burdensome deposition.



                                                 3
Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 4 of 13 PageID #: 22995




                    EXHIBIT 1

                 REDACTED
                   IN ITS
                 ENTIRETY
Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 5 of 13 PageID #: 22996




                    EXHIBIT 2

                 REDACTED
                   IN ITS
                 ENTIRETY
Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 6 of 13 PageID #: 22997




                    EXHIBIT 3

                 REDACTED
                   IN ITS
                 ENTIRETY
Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 7 of 13 PageID #: 22998




                   EXHIBIT 4
         Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 8 of 13 PageID #: 22999




From:                              Walter, Derek
Sent:                              Monday, June 7, 2021 10:27 PM
To:                                Benassi, Jodi; ArcherDX Natera; bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc:                                Natera-ArcherDX MWE Team; dfahnestock; JBlumenfeld@MNAT.com; Raucci, Anthony
                                   D.
Subject:                           RE: Subpoena to Genosity


Jodi:

TJUH objects to the deposition at least on the basis we explained during our meet and confer. It’s totally unnecessary
for this case and disproportionate to the needs of the case for Natera to seek to depose a witness from a non‐profit
hospital that is a minor customer of Invitae. We disagree that you have not received substantial information. To the
extent you need further clarification regarding the details of certain spreadsheets, such information can easily be
provided via a declaration without forcing a hospital laboratory staff member to take time out of his or her work day to
prepare for and sit for deposition. We’ve asked many times why such intrusive discovery from this third party is
justified, and you’ve never explained it. Suggesting that you may force a witness from TJUH to actually attend trial is
unjustified.

A declaration should be enough here.

Thanks,

Derek

From: Benassi, Jodi <Jbenassi@mwe.com>
Sent: Friday, June 4, 2021 4:14 PM
To: Walter, Derek <Derek.Walter@weil.com>; ArcherDX Natera <ArcherDX.Natera@weil.com>;
bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc: Natera‐ArcherDX MWE Team <Natera‐ArcherDXMWETeam@mwe.com>; dfahnestock
<dfahnestock@morrisnichols.com>; JBlumenfeld@MNAT.com; Raucci, Anthony D. <araucci@MNAT.com>
Subject: RE: Subpoena to Genosity

Derek,

First, Natera did not agree to a written declaration in lieu of a TJU deposition, we said we would consider it as an option.
Natera will not accept a written declaration on the condition that it waive objections or not call TJU as a witness at the
trial. Second, TJU has not provided substantial information, it has provided less than Natera requested and we pointed
out Defendants deficiencies in a separate communication. As we’ve explained in prior correspondences and during our
meet and confer, we believe a focused deposition is most efficient for all parties involved (rather than a written
declaration) and we do not expect a full day deposition.

On what grounds is TJU objecting to a deposition at this point? TJU has already agreed to a deposition, as I pointed out
in my earlier email. This is a large hospital with almost 10,000 employees and is one of Archer’s top 30 customers.

Regards,
Jodi



                                                             1
         Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 9 of 13 PageID #: 23000
JODI BENASSI
Associate
McDermott Will & Emery LLP 415 Mission Street, Suite 5600, San Francisco, CA 94105-2616
Tel +1 628 218 3896 | Mobile +1 408 202 6601 | Email jbenassi@mwe.com
Biography | Website | vCard | Twitter | LinkedIn



From: Walter, Derek <Derek.Walter@weil.com>
Sent: Thursday, June 3, 2021 8:26 PM
To: Benassi, Jodi <Jbenassi@mwe.com>; ArcherDX.Natera@weil.com; bfarnan@farnanlaw.com;
mfarnan@farnanlaw.com
Cc: Natera‐ArcherDX MWE Team <Natera‐ArcherDXMWETeam@mwe.com>; dfahnestock
<dfahnestock@morrisnichols.com>; jblumenfeld@mnat.com; Raucci, Anthony D. <araucci@MNAT.com>
Subject: RE: Subpoena to Genosity

[ External Email ]
[ External Email ]
Jodi:

We’ve conferred with TJUH, and we do not believe a deposition is warranted here. As you suggested during our meet
and confer, in lieu of a deposition, we’ll work with you to prepare an appropriate declaration regarding the substance of
the spreadsheets TJUH has been produced on the condition you’ll agree not to attempt to call a TJUH witness at trial in
the event this case proceeds to trial. Given that we’ve provided substantial information regarding the documents at
issue, we expect Natera will prepare the first draft of the declaration for our review.

Thanks,

Derek

From: Benassi, Jodi <Jbenassi@mwe.com>
Sent: Thursday, May 27, 2021 1:31 PM
To: ArcherDX Natera <ArcherDX.Natera@weil.com>; bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc: Natera‐ArcherDX MWE Team <Natera‐ArcherDXMWETeam@mwe.com>; dfahnestock
<dfahnestock@morrisnichols.com>; JBlumenfeld@MNAT.com; Raucci, Anthony D. <araucci@MNAT.com>
Subject: RE: Subpoena to Genosity

Counsel,

We are concerned with Genosity’s continued delay in providing the information it agreed to produce more than three
months ago. We want to be reasonable and appreciate that Weil became counsel of record on April 26, but we informed
you of Natera’s pending request over a month ago and this request seeks information in Genosity’s possession and
maintained in the ordinary course of business. We need confirmation by COB tomorrow that no later than June 3 –
Genosity will produce this information. As you know, the close of fact discovery is fast approaching. If we do not receive
confirmation, we will have no choice but to seek the Court’s assistance.

Regards,
Jodi

JODI BENASSI
Associate
McDermott Will & Emery LLP 415 Mission Street, Suite 5600, San Francisco, CA 94105-2616
Tel +1 628 218 3896 | Mobile +1 408 202 6601 | Email jbenassi@mwe.com
Biography | Website | vCard | Twitter | LinkedIn


                                                            2
        Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 10 of 13 PageID #: 23001


From: Paulson, Kaitlin <Kaitlin.Paulson@weil.com>
Sent: Monday, May 24, 2021 5:07 PM
To: Benassi, Jodi <Jbenassi@mwe.com>; Natera‐ArcherDX MWE Team <Natera‐ArcherDXMWETeam@mwe.com>;
dfahnestock <dfahnestock@morrisnichols.com>; jblumenfeld@mnat.com; Raucci, Anthony D. <araucci@MNAT.com>
Cc: ArcherDX.Natera@weil.com; bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Subject: RE: Subpoena to Genosity

[ External Email ]
Counsel:

We received your email. As you are aware, we only recently became counsel of record in this matter and are diligently
endeavoring to get up to speed. Currently, Genosity is preparing the spreadsheet responsive to RFP No. 5 and we will
provide it to you when it is complete.

Regards,
Kaitlin



From: Benassi, Jodi <Jbenassi@mwe.com>
Sent: Monday, May 24, 2021 6:06 AM
To: ArcherDX Natera <ArcherDX.Natera@weil.com>; bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc: Natera‐ArcherDX MWE Team <Natera‐ArcherDXMWETeam@mwe.com>; dfahnestock
<dfahnestock@morrisnichols.com>; JBlumenfeld@MNAT.com; Raucci, Anthony D. <araucci@MNAT.com>
Subject: RE: Subpoena to Genosity

Counsel,

Please let us know your availability to meet and confer by COB today.

Regards,
Jodi

JODI BENASSI
Associate
McDermott Will & Emery LLP 415 Mission Street, Suite 5600, San Francisco, CA 94105-2616
Tel +1 628 218 3896 | Mobile +1 408 202 6601 | Email jbenassi@mwe.com
Biography | Website | vCard | Twitter | LinkedIn



From: Benassi, Jodi
Sent: Wednesday, May 19, 2021 6:21 PM
To: ArcherDX.Natera@weil.com; bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc: Natera‐ArcherDX MWE Team <Natera‐ArcherDXMWETeam@mwe.com>; Fahnestock, Derek
<dfahnestock@morrisnichols.com>; jblumenfeld@mnat.com; Raucci, Anthony D. <araucci@MNAT.com>
Subject: RE: Subpoena to Genosity

Counsel,

Archer has had ample time to investigate and respond to this request and close of fact discovery is fast approaching.

Please let us know your availability to meet and confer as it appears the parties are at an impasse on this issue.

                                                             3
        Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 11 of 13 PageID #: 23002

Regards,
Jodi

JODI BENASSI
Associate
McDermott Will & Emery LLP 415 Mission Street, Suite 5600, San Francisco, CA 94105-2616
Tel +1 628 218 3896 | Mobile +1 408 202 6601 | Email jbenassi@mwe.com
Biography | Website | vCard | Twitter | LinkedIn



From: Reines, Edward <edward.reines@weil.com>
Sent: Friday, April 30, 2021 3:31 PM
To: Benassi, Jodi <Jbenassi@mwe.com>; ArcherDX.Natera@weil.com; bfarnan@farnanlaw.com;
mfarnan@farnanlaw.com
Cc: Natera‐ArcherDX MWE Team <Natera‐ArcherDXMWETeam@mwe.com>; Fahnestock, Derek
<dfahnestock@morrisnichols.com>; jblumenfeld@mnat.com; Raucci, Anthony D. <araucci@MNAT.com>
Subject: RE: Subpoena to Genosity

[ External Email ]
Jodi, thanks for your note. Yes, we are taking over the representation as I discussed with Bill earlier this week. We will
get our arms around the below issues and expect to respond shortly. A good weekend to all. Best, Ed

From: Benassi, Jodi <Jbenassi@mwe.com>
Sent: Friday, April 30, 2021 3:21 PM
To: ArcherDX Natera <ArcherDX.Natera@weil.com>; bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc: Natera‐ArcherDX MWE Team <Natera‐ArcherDXMWETeam@mwe.com>; Fahnestock, Derek
<dfahnestock@morrisnichols.com>; JBlumenfeld@MNAT.com; Raucci, Anthony D. <araucci@MNAT.com>
Subject: RE: Subpoena to Genosity

Counsel,

We have not received a response to this email.

Please advise.

Regards,
Jodi

JODI BENASSI
Associate
McDermott Will & Emery LLP 415 Mission Street, Suite 5600, San Francisco, CA 94105-2616
Tel +1 628 218 3896 | Mobile +1 408 202 6601 | Email jbenassi@mwe.com
Biography | Website | vCard | Twitter | LinkedIn



From: Benassi, Jodi
Sent: Thursday, April 22, 2021 4:47 PM
To: ArcherDX.Natera@weil.com; bfarnan@farnanlaw.com; 'mfarnan@farnanlaw.com' <mfarnan@farnanlaw.com>
Cc: Natera‐ArcherDX MWE Team <Natera‐ArcherDXMWETeam@mwe.com>; Fahnestock, Derek
<dfahnestock@morrisnichols.com>; jblumenfeld@mnat.com; Raucci, Anthony D. <araucci@MNAT.com>
Subject: Subpoena to Genosity

Counsel,


                                                             4
        Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 12 of 13 PageID #: 23003

As you know, Genosity was recently purchased by Invitae and as such we understand that you will be taking over
representation of Genosity in response to the subpoena issued by Natera. On Feb. 25, 2021, Genosity agreed to produce
a spreadsheet or documents sufficient to show the number of times Genosity has performed the steps and/or process
with the Accused Products, including the identity of primers, target loci, molecular barcodes, and PCR conditions in
response to Natera’s subpoena request no. 5. We still have not received these documents. Please confirm Genosity will
produce responsive documents by April 30, 2021 or let us know when we can expect to receive these documents.

On Feb. 25, 2021, Genosity also stated that it conferred with Archer and Archer has confirmed it will be producing
documents responsive to subpoena Request Nos. 1, 2, and 4. Natera has not received responsive documents from
Archer. As counsel for Archer (and Genosity), and pursuant to the parties’ joint status report [D.I. 175], please confirm
Archer will produce responsive documents by April 30, 2021.

Regards,
Jodi

JODI BENASSI
Associate
McDermott Will & Emery LLP 415 Mission Street, Suite 5600, San Francisco, CA 94105-2616
Tel +1 628 218 3896 | Mobile +1 408 202 6601 | Email jbenassi@mwe.com
Biography | Website | vCard | Twitter | LinkedIn




*******************************************************************************************************************
This message is a PRIVATE communication. This message and all attachments are a private communication sent by a
law firm and may be confidential or protected by privilege. If you are not the intended recipient, you are hereby notified
that any disclosure, copying, distribution or use of the information contained in or attached to this message is strictly
prohibited. Please notify the sender of the delivery error by replying to this message, and then delete it from your system.
Our Privacy Policy explains how we may use your personal information or data and any personal information or data
provided or made available to us. Thank you.
*******************************************************************************************************************

Please visit http://www.mwe.com/ for more information about our Firm.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.
                                                              5
Case 1:20-cv-00125-LPS Document 239 Filed 06/23/21 Page 13 of 13 PageID #: 23004




                    EXHIBIT 5

                  REDACTED
                    IN ITS
                  ENTIRETY
